Appeal from order denying defendants’ motion under rule 106 of the Rules of Civil Practice, to dismiss the complaint on the ground that it is insufficient in law. Order affirmed, with $10 costs and disbursements. Defendants’ time to answer is extended until ten days from the entry of the order hereon. The complaint contains three causes of action. If any one of them is sufficient the motion was properly denied. (Halstead V. General By. Signal Co., 268 App. Div. 1060; Adreance v. Lorentzen, 269 App. Div. 987; Allcock V. Cohen, 269 App. Div. 1050.) As a matter of mere pleading the complaint is sufficient in law. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.